COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                FORT
WORTH 
 
                                                 NO.
2-09-279-CV
 
NYAGUDI O. OKUMU                                                                        APPELLANT
                                                                                                    AND
APPELLEE
 
                                                             V.
 
WELLS FARGO BANK, N.A.                                                                 APPELLEE
                                                                                                  AND
APPELLANT
                                                        ----------
                   FROM PROBATE COURT NO. 2 OF
TARRANT COUNTY
                                                        ----------
                    MEMORANDUM
OPINION[1] AND
JUDGMENT
                                                        ----------
We have
considered the parties= AJoint
Motion To Dismiss Appeal,@ seeking dismissal of both the
appeal and the cross-appeal.  It is the
court=s
opinion that the motion should be granted; therefore, we dismiss the appeal and
the cross-appeal.  See Tex. R.
App. P. 42.1(a)(2), 43.2(f).
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue. 
PER CURIAM
 
PANEL:  MCCOY, J.; LIVINGSTON,
C.J.; and MEIER, J.
 
DELIVERED:  May 27, 2010




[1]See Tex. R. App. P. 47.4.